Title: Memoranda, 17 September–15 November 1757
From: Washington, George
To: 

 

[Fort Loudoun, 17 September–15 November 1757]

Belhaven
Send for Brown Sugar for the Hospital.
Govr
Write him a state of the Mischief done in the Neighbourhood of Steven’s.
McKenzies Intelligence from Fort Cumberland.
Govr
Send him the Scalp Captn Lewis’s Men got & apply for the money for it.
Write him what Mischief was done in those parts.
Memmorandom of Sundry things to be done in Williamsburg if I go down in November—
Get my accts with the Governor & Committ⟨ee⟩ Settled.
Lay the Indian Accts before the Govr.
Get Copies of the Laws Martial.
Take the Committees advise in regard to Hamiltons accts.
Try to have Cloathing sent for, for the Regiment.
Carry down the Drafts rects.
Also Captn McNeills Indentures of Servants &ca if it is necessary.
Most of the Militia have been furnishd with Provision’s by the Regimental Comy which has been a means of inhauncing his accts. these matters shd be settled; the Militia wd all have gone home had we not Supplied them their Officers havg no Money or Orders & the Country People refusing them Credit.
It appears that Mr Atkin has determind to prevent the Indns from comg to this Quarter.
Get some Tea—Hyson.
Endeavour to get some of the Stores in the Magazine at Williamsburg sent up here especially a Mortar & Bomb Granades—look into the Magazine & examine what things are there.
Is all the Parties of Indns to be furnishd with Ammunition from the Publick stores here.
represent the Inconvenience of not keeping Goods constantly at this place to make occasional presents. It is too late

to provide Goods when there is immediate call for them—I .
Money also shoud be lodgd with the Director of these Affairs to answer the Exigencies accruing—No Person is fit to be intrusted with the Managemt of Indn Affairs who cannot be trusted with a little money.
It is indispensably necessary that an Assembly shoud sit this Fall to concert Measures in time—to execute before the Season is to far spent.
Unless An Assembly sits this Fall we shall not have time to prepare against the Spring—Waggons Horses &ca—nor shall we be able to Assemble a Body of Indians without wch Scarce any thing can be done.
Unless Troops March out in the Spring there wont be one Inhabitt left in this County—the People have been perswaded to wait the Event of the Spring.
If this County brakes the others will go (being much thinner settled) infinitely faster & then an Army can never be Supported.
Lay Plummers Acct before the Country & Ex[amin]e their Books & see if Plummer never was pd thro. Carlyle or Gist.
Get a Blank Book for Accts & an Almanack.
Lay Lieutt Bullits Claim for a Horse before the Country.
